Citation Nr: 0207353	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  01-05 542	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an original evaluation in excess of 30 
percent for bipolar disorder, residual of head trauma.

2.  Entitlement to an effective date for the grant of service 
connection for bipolar disorder, residual of head trauma, 
earlier than June 26, 1995.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Pitts, Associate Counsel


INTRODUCTION


The veteran had active service from October 1951 to October 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office at 
Roanoke, Virginia.

In a statement submitted in July 2002, the veteran's children 
asserted a claim of entitlement to accrued benefits.  This 
claim has not been adjudicated by the RO.  It is referred to 
the RO for appropriate development.


FINDING OF FACT

On July 2, 2002, the veteran's representative notified the 
Board that the veteran had died.  His certificate of death 
shows that the veteran died on May [redacted], 2002.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 2002); 38 C.F.R. § 20.1302 
(2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 
38 C.F.R. § 20.1302 (2001).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (2001).


ORDER

The appeal is dismissed.



		
Mark D. Hindin
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


